11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

Michael Haller, Tony Kishindo,               * From the 259th District
and HHT Limited Company,                       Court of Shackelford County,
                                               Trial Court No. 2011-035.

Vs. No. 11-11-00230-CV                        * August 15, 2013

Clavo Oil, LLC,                               * Memorandum Opinion by Willson, J.
                                                (Panel consists of: Wright, C.J.,
                                                McCall, J., and Willson, J.)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court's opinion, the
judgment of the trial court is reversed and the cause is remanded. The costs incurred
by reason of this appeal are taxed against Clavo Oil, LLC.